NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                             File Name: 21a0323n.06

                                         Case No. 20-4270

                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT

                                                                                     FILED
                                                                                Jul 08, 2021
TAQUIR NIAZI,                                         )                    DEBORAH S. HUNT, Clerk
                                                      )
       Petitioner,
                                                      )
                                                      )      ON PETITION FOR REVIEW
v.
                                                      )      FROM THE UNITED STATES
                                                      )      BOARD   OF  IMMIGRATION
MERRICK B. GARLAND, Attorney General,
                                                      )      APPEALS
       Respondent.                                    )

____________________________________/

Before: GUY, GIBBONS, and GRIFFIN, Circuit Judges.

       RALPH B. GUY, JR., Circuit Judge. An Immigration Judge (IJ) denied Taquir Niazi’s

application for cancellation of removal because he failed to establish that his “removal would result

in exceptional and extremely unusual hardship” to any of his three U.S. citizen daughters. 8 U.S.C.

§ 1229b(b)(1)(D). The Board of Immigration Appeals (BIA) adopted and affirmed the IJ’s

decision. Niazi now petitions this court for review. The thrust of his argument is that neither the

IJ nor the BIA specifically discussed his second daughter’s self-harming behavior and that “he is

the only one who is able to dissuade his daughter’s self-injury.” We DENY the petition for review.

                                                 I.

       Niazi, a native and citizen of Pakistan, came to the United States in July 1999 on a six-

month nonimmigrant visitor’s visa. When Niazi’s visa expired, he remained in the United States

without authorization. It was not until March 2010 that the Department of Homeland Security
Case No. 20-4720, Niazi v. Garland


(DHS) charged Niazi with removal under 8 U.S.C. § 1227(a)(1)(B). Niazi appeared before an IJ

in December of that year and, through counsel, conceded that he was removable as charged. Two

months later, Niazi applied for cancellation of removal, alleging that his removal “would result in

exceptional and extremely unusual hardship” to his spouse and two children, all of whom are U.S.

citizens. See § 1229b(b)(1)(D). Niazi then submitted an updated application in December 2016,

noting the birth of his third U.S. citizen daughter in 2012 and his divorce from his U.S. citizen

wife in 2016. In January 2017, Niazi testified at a hearing on the merits of his updated application.

At the end, the government offered to exercise prosecutorial discretion and stay the case until

further notice. Niazi accepted, and the IJ “administratively closed” the case.

       On December 24, 2019, local police responded to a domestic assault call. They arrested

Niazi after an officer saw a small laceration on the second daughter’s bottom lip and she explained

that Niazi had come “into her room, grabbed her by the hair and dragged her out of bed,” and “then

held her down, punched her with a closed fist in the head and slapped her across the face.” Niazi

was charged with fourth-degree child abuse. DHS then took Niazi into custody and moved the

immigration court to re-calendar Niazi’s removal proceedings. The IJ granted that unopposed

motion. Around the same time, in January 2020, the Michigan prosecutor dismissed the child

abuse charges against Niazi, after his second daughter recanted her police statement.

       A.      March 2020 Cancellation of Removal Hearing

       A hearing on Niazi’s renewed application for cancellation of removal was held on March

31, 2020. Niazi testified that the custody order in his 2016 divorce had not changed, meaning that

he had shared legal custody of his three daughters. If deported, his three daughters would remain

in the United States and his ex-wife would obtain sole legal custody. Niazi reported that only the

youngest child was presently living with him. His second daughter—the child at issue here—was



                                                -2-
Case No. 20-4720, Niazi v. Garland


living with Niazi’s ex-wife. When Niazi was questioned about why his second daughter began

living with his ex-wife, Niazi responded that his daughter moved after being arrested and charged

for assaulting his then-fiancée (currently his wife) in early March 2020. Niazi’s fiancée had

attempted to take Niazi’s second daughter to a counseling appointment, but she refused to go,

became upset, and punched Niazi’s fiancée in the face. Before the altercation, Niazi’s two

youngest daughters were living with him and his fiancée.

       Niazi also testified that his second daughter has an “anger problem” and “[s]he likes to

harm herself. . . . [and] cut herself . . . .” Niazi’s testimony that she engaged in self-harming

behavior was corroborated by a police report. Niazi’s daughter also allegedly had some periodic

problems with aggressiveness toward students, vandalism, and school attendance. Niazi explained

that he “usually take[s] her to counseling about twice a month” and estimated that she had been

going to counseling since May 2019.

       On cross-examination, Niazi stated that he accompanied his second daughter to

appointments with her general physician. The government pointed out that the questionnaires for

these visits stated that Niazi’s second daughter had no discipline or behavioral issues. Niazi

recalled that his daughter told the doctor that she did not feel depressed, anxious, or suicidal. Niazi

then claimed that, although his two youngest daughters were not taking medication, they were both

“bipolar.” But when the IJ further questioned Niazi, he admitted that a doctor had never diagnosed

any of his daughters with bipolar disorder. The IJ also asked Niazi about several medical

questionnaires from the preceding twelve months and the answers to numerous specific questions,

which stated inter alia that his second daughter had “no” discipline, behavioral, or suicidal

concerns; she was “not at all” feeling depressed or hopeless; she was “not at all” having thoughts

of hurting herself in some way; and she was “not at all” engaging in “self-injury” or purposefully



                                                 -3-
Case No. 20-4720, Niazi v. Garland


harming her body, such as “cutting” or “burning.” But Niazi could not remember these questions

or whether he was in the room with his daughter when the doctor asked these questions. In defense,

Niazi clarified that sometimes his fiancée took his daughter to the appointments.

        Niazi’s now-wife also testified. She confirmed that Niazi’s second daughter was still living

with Niazi’s ex-wife. She detailed the circumstances of the March 2020 altercation between

herself and Niazi’s second daughter. She also explained that she or Niazi (or both) would take

Niazi’s second daughter to counseling and general-physician appointments, and that she, Niazi,

and his daughter would all go into the examination room with the doctor.

        Niazi’s second daughter was noted on the witness list for the hearing, but she did not appear

and did not testify.

        B.      The IJ’s Decision

        On April 17, 2020, the IJ issued an oral decision denying Niazi’s cancellation of removal

application for failure to demonstrate “exceptional and extremely unusual hardship” for “any of

[his three] children,” who were 17, 14, and 8 years of age at the time. The IJ reached this

conclusion after discussing the circumstances facing each of Niazi’s three children. As relevant

here, the IJ stated that Niazi’s second daughter “is a teenager whose troubles started before the re-

calendaring” of this case; she has “been in counseling”; and as a result of the incident between her

and Niazi’s fiancée, she “continues to reside” with Niazi’s ex-wife. In concluding that Niazi had

failed to satisfy the hardship requirement for “any of [his] children,” the IJ found that: (1) Niazi’s

daughters “will stay in the United States and will have the options of residing with their biological

mother” or possibly Niazi’s wife; (2) Niazi’s daughters will remain in the same schools and “will

have the same healthcare and counseling options as they have now”; and (3) there was an “absence

of counseling records and counseling opinions from medical professionals” in the record. While



                                                -4-
Case No. 20-4720, Niazi v. Garland


the IJ acknowledged that Niazi’s removal would limit his ability to financially support and socially

interact with his children, the IJ concluded that was insufficient to meet the hardship standard. As

a result, the IJ denied Niazi’s application and ordered Niazi removed to Pakistan.1

       C.      The BIA’s Decision

       On November 4, 2020, the BIA “adopt[ed] and affirm[ed] the [IJ’s] decision that [Niazi]

did not establish that his removal would result in exceptional and extremely unusual hardship to

his qualifying relatives.” The BIA further noted that, contrary to Niazi’s contention, the IJ

“specifically considered” the “mental health and behavioral issues” of Niazi’s daughters. The BIA

also stated that, as noted by the IJ, there is “insufficient evidence to establish that [Niazi’s

daughters] would not have access to any mental health services that they may need.”

       Niazi petitions this court for review.

                                                II.

       Where “the BIA reviews the IJ’s decision and issues a separate opinion, rather than

summarily affirming the IJ’s decision, we review the BIA’s decision as the final agency

determination.” Gonzalez-De Leon v. Barr, 932 F.3d 489, 492 (6th Cir. 2019) (quoting Al-

Ghorbani v. Holder, 585 F.3d 980, 991 (6th Cir. 2009)). “To the extent that the BIA has adopted

the IJ’s reasoning, however, we also review the IJ’s decision.” Id. (quoting Al-Ghorbani, 585 F.3d

at 991). Here, the BIA “adopt[ed] and affirm[ed] the [IJ’s] decision.” We therefore directly review

the IJ’s decision while considering any additional comments made by the BIA.

       The Attorney General has the discretion to cancel Niazi’s removal if Niazi establishes four

requirements. 8 U.S.C. § 1229b(b); Singh v. Rosen, 984 F.3d 1142, 1151 (6th Cir. 2021). To be




1
 The IJ also denied Niazi’s request for voluntary departure. But Niazi does not raise that issue
now, and he did not raise it before the BIA.
                                                -5-
Case No. 20-4720, Niazi v. Garland


eligible for such discretionary relief, it is Niazi’s burden to prove that: (1) he “has been physically

present in the United States for a continuous period of not less than 10 years”; (2) he “has been a

person of good moral character during such period”; (3) he “has not been convicted” of certain

criminal offenses; and (4) his “removal would result in exceptional and extremely unusual hardship

to [his] spouse, parent, or child,” who is either a citizen or lawful permanent resident of this

country. § 1229b(b)(1); see also Pereida v. Wilkinson, 141 S. Ct. 754, 760 (2021). The only issue

here concerns the fourth requirement relative to Niazi’s second daughter.

         As a preliminary matter, the parties disagree on the appropriate standard of review. Niazi

contends that the IJ’s (and BIA’s) hardship determination is reviewed for an abuse of discretion.

Cf. Thompson v. Lynch, 788 F.3d 638, 642 (6th Cir. 2015). The government, however, argues that

the appropriate standard of review is the “compelling evidence” standard (which is also referred

to as the substantial evidence standard). See 8 U.S.C. § 1252(a)(2)(D), (b)(4)(B); cf. Daneshvar

v. Ashcroft, 355 F.3d 615, 624 (6th Cir. 2004); Ahmed v. Gonzales, 398 F.3d 722, 725 (6th Cir.

2005).

         This is an open question for this court. After Guerrero-Lasprilla v. Barr, 140 S. Ct. 1062,

1068-72 (2020), we recently held that the hardship determination in cancellation-of-removal cases

is a “mixed question” of law and fact, i.e., “whether the facts found by the immigration judge rise

to the level of hardship required by the legal test.” Singh, 984 F.3d at 1150. This court further

held in Singh that “we have jurisdiction to review the [BIA]’s ultimate hardship conclusion.” Id.

But we “still cannot review any of the factual findings underlying” the hardship determination. Id.

at 1149, 1154; accord Guerrero-Lasprilla, 140 S. Ct. at 1073. The court in Singh observed that

our review of the hardship determination “likely should be deferential,” but ultimately concluded

that it was unnecessary to decide which specific standard of review governed. 984 F.3d at 1154.



                                                 -6-
Case No. 20-4720, Niazi v. Garland


As in Singh, we need not decide the issue. Niazi cannot prevail under any standard.

       The IJ and the BIA articulated the correct legal standard for hardship. “[E]xceptional and

extremely unusual hardship” under § 1229b(b)(1)(D), is “hardship that is substantially different

from, or beyond, that which would normally be expected from the deportation of an alien with

close family members” in this country. In re Monreal-Aguinaga, 23 I. & N. Dec. 56, 65 (B.I.A.

2001). Courts may consider: (1) the ages, health, and circumstances of the qualifying relatives;

(2) family and community ties in the United States and abroad; and (3) any adverse conditions in

the country of return. See id. at 63-64. These factors must be “considered in the aggregate,” but

the factors “can only be considered insofar as they may affect the hardship to a qualifying relative.”

Id. at 63-64; accord Montanez-Gonzalez v. Holder, 780 F.3d 720, 723 (6th Cir. 2015); In re

Gonzalez Recinas, 23 I. & N. Dec. 467, 472 (B.I.A. 2002). This is a “very high” bar to relief, In

re Andazola-Rivas, 23 I. & N. Dec. 319, 322 (B.I.A. 2002), which is intentionally difficult to meet:

Congress intended such relief “to be limited to ‘truly exceptional’” and “very uncommon”

situations, see Monreal-Aguinaga, 23 I. & N. Dec. at 59-62 (citation omitted) (discussing

legislative history). Niazi has not cleared that high bar.

       First, Niazi contends the IJ and the BIA failed to specifically “discuss” his second

daughter’s self-harming behavior and that “he is the only one who is able to dissuade his daughter’s

self-injury.” (Emphasis added).2 In support, Niazi points to his testimony that “[s]he likes to cut

herself and, and that she just like to hurt herself and that’s about it,” and his testimony that he



2
  It is not until his reply brief that Niazi clearly states his position. In his opening brief, Niazi
issues a blanket indictment, arguing that the IJ “utterly failed to,” and did not “even touch on,”
“his principal argument and evidence” that if he is removed his second daughter would suffer
“exceptional and extremely unusual hardships.” (Pet’r Br. 8, 11-12.) He assigns the same error
to the BIA because, Niazi maintains, the BIA simply “rubberstamp[ed] the [IJ]’s decision.” (Pet’r
Br. 13.)


                                                -7-
Case No. 20-4720, Niazi v. Garland


“usually take[s] her to counseling about twice a month.” But this argument is meritless.

        As a matter of law, immigration courts are not required to spill ink in a tit-for-tat analysis

of each argument and piece of evidence a petitioner raises. See, e.g., 8 C.F.R. § 1240.58(a)

(establishing that “[a]djudicators . . . are not required to offer an independent analysis of each listed

[hardship] factor when rendering a decision”); Stserba v. Holder, 646 F.3d 964, 978 (6th Cir. 2011)

(explaining that “the BIA is not required to parse or refute on the record every individual argument

or document offered by the petitioner” (citation omitted)); see also Kilic v. Barr, 965 F.3d 469,

474 (6th Cir. 2020); accord Scorteanu v. INS, 339 F.3d 407, 412 (6th Cir. 2003).

        The IJ here stated that there was “a substantial amount of testimony” that Niazi’s second

daughter “is a teenager whose troubles started before the re-calendaring” of this case (i.e., before

DHS detained Niazi); she has “been in counseling”; and as a result of the incident between her and

Niazi’s wife (when she refused to go to counseling), she “continues to reside” with Niazi’s ex-

wife. Despite Niazi’s testimony on these issues, the IJ placed weight on the “absence of counseling

records and counseling opinions from medical professionals.” The IJ also made two other factual

findings: (1) Niazi’s daughters “will stay in the United States and will have the options of residing

with their biological mother” or possibly Niazi’s wife; and (2) Niazi’s daughters will remain in the

same schools and “will have the same healthcare and counseling options as they have now.” The

IJ weighed all of these factors “in the aggregate,” and concluded that, in the event Niazi is removed,

none of his children would suffer “exceptional and extremely unusual hardship.” In adopting and

affirming the IJ’s decision, the BIA rejected the same argument Niazi offers this court, concluding

that “the [IJ] specifically considered the evidence in the record” pertaining to the “mental health

and behavioral issues” of Niazi’s daughters. An immigration court need only “consider the issues

raised, and announce its decision in terms sufficient to enable a reviewing court to perceive that it



                                                  -8-
Case No. 20-4720, Niazi v. Garland


has heard and thought and not merely reacted.” Scorteanu, 339 F.3d at 412. Here, the IJ (and the

BIA) said enough.

       Beyond that, Niazi’s assertions are also factually flawed. There is no evidence that “only”

Niazi can help his second daughter. Nor is there evidence to suggest that her self-harm will become

worse or unmanageable if she is not under Niazi’s care. In fact, the evidence indicates the contrary.

Niazi’s daughter has not been living with Niazi since she was arrested in March 2020 and elected

to move in with her mother, Niazi’s ex-wife. So even if Niazi remains in this country, it is unclear

what role he would play in curbing his daughter’s alleged self-harm.

       Second, Niazi asserts that the BIA’s decision “contradicts prior controlling BIA caselaw.”

But Niazi does not cite any BIA case law. Rather, he cites Matter of B-J-N-, 2016 WL 4072971,

at *1 (AAO July 7, 2016), and Matter of C-M-Q-, 2016 WL 5943738, at *1 (AAO Sept. 23, 2016).

Both cases are designated as a “Non-Precedent Decision of the Administrative Appeals Office”

(AAO) of DHS. Those cases have no precedential value. See 8 C.F.R. §§ 1003.1(g)(2), 103.3(c).

Niazi’s argument fails for that reason alone.

       But even so, both cases are readily distinguishable. In Matter of B-J-N-, the petitioner

testified that his spouse had not been working and suffered from depression and thoughts of self-

harm; he submitted corroborating evidence, including a letter from a licensed social worker, a

letter from his spouse’s obstetrician, medical records, and a psychological evaluation; the spouse

testified; and the family’s general physician testified as to the hardship the children would suffer.

2016 WL 4072971, at *4-5. There, the petitioner made the necessary hardship showing because

his spouse would be required to deal with her psychological issues and “rais[e] their two children

on her own.” Id. at *5. Similarly, in Matter of C-M-Q-, there were letters from therapists,

corroborating that at least one of the petitioner’s U.S. citizen children “had developed an anxiety



                                                -9-
Case No. 20-4720, Niazi v. Garland


issue causing her to self-harm,” and one therapist “strongly recommended not disrupting the

children’s bonds with the [petitioner] to prevent potential secondary disabilities.” 2016 WL

5943738, at *4-5. Here, there are no “counseling records [or] counseling opinions from medical

professionals” to support Niazi’s testimony, and the medical records that do exist contradict his

bald assertions. There is no error here.

                                           *     *      *

       The petition for review is DENIED.




                                               - 10 -